Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing File No. 2-17531 File No. 811-1018 As filed on February 26, 2009 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 80 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 51 [X] DREYFUS FUNDS, INC. (Exact Name of Registrant as Specified in Charter) 210 University Boulevard, Suite 800 Denver, Colorado 80206 (Address of Principal Executive Offices)(Zip Code) Registrant's Telephone Number, including Area Code: (303) 394-4404 Kenneth R. Christoffersen, Esq. Founders Asset Management LLC 210 University Boulevard, Suite 800 Denver, Colorado 80206 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after this post-effective amendment becomes effective. It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [X] on May 1, 2009 pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of rule 485. If appropriate, check the following box: [ ] this post-effective amendment designates a new effective date for a previously filed post-effective amendment. Dreyfus Discovery Fund (formerly known as Dreyfus Founders Discovery Fund) Ticker Symbol: Class A: FDIDX Class B: FDIEX Class C: FDICX Class F: FDISX Class I: FDIRX P R O S P E C T U S May 1, 2009 [Logo] Discovery Fund has discontinued public sales of its shares to new investors, but shareholders who have open Discovery Fund accounts generally may make additional investments and reinvest dividends and capital gains distributions in their accounts. Participants in certain group employer retirement plans which have established Discovery Fund as an investment option may open new Discovery Fund accounts through their plans. In addition, new accounts may be opened by wrap programs which have established Discovery Fund as an investment option. Once a Discovery Fund account has been closed, additional investments in Discovery Fund may not be possible. As with all mutual funds, the Securities and Exchange Commission has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. 1 Dreyfus Discovery Fund is closed to new investors (see section entitled Shareholder Guide  Fund closed to new investors for more information). Contents THE FUND Investment Approach 3 Main Risks 3 Past Performance 5 Expenses 6 More About Investment Objective, Strategies and Risks 8 Management 10 Financial Highlights 12 YOUR INVESTMENT Shareholder Guide 14 Distributions and Taxes 26 Class F Shareholder and Transfer Agency Services Services for Fund Investors 27 FOR MORE INFORMATION See back cover. 2 Dreyfus Discovery Fund The Fund INVESTMENT APPROACH The fund seeks capital appreciation. To pursue this goal, the fund invests primarily in small and relatively unknown companies with high growth potential. The fund will normally invest at least 65% of its total assets in common stocks of small-cap companies. The fund also may invest in larger companies if they represent better prospects for capital appreciation. Although the fund normally will invest in common stocks of U.S.-based companies, it may invest up to 30% of its total assets in foreign securities. Founders Asset Management LLC (Founders) manages the fund using a growth style of investing, searching for companies whose fundamental strengths suggest the potential to provide superior earnings growth over time. Founders uses a consistent, bottom-up approach to build equity portfolios which emphasizes individual stock selection. We go beyond Wall Street analysis and perform intensive qualitative and quantitative in-house research to determine whether companies meet our investment criteria. Founders continually monitors the securities in the funds portfolio, and will consider selling a security if its business momentum deteriorates or valuation becomes excessive. Founders also may sell a security if an event occurs that contradicts Founders rationale for owning it, such as a deterioration in the companys financial fundamentals. In addition, Founders may sell a security if better investment opportunities emerge elsewhere. Founders also may liquidate a security if Founders changes the funds industry or sector weightings. For more information on the securities held by the fund, see For More Information  Portfolio Holdings. MAIN RISKS The principal risk of investing in this fund are: Small company risk. Small companies carry additional risks because their earnings and revenues tend to be less predictable (and some companies may be experiencing significant losses), and their share prices more volatile than those of larger, more established companies. The shares of smaller companies tend to trade less frequently than those of larger, more established companies, which can adversely affect the pricing of these securities and the funds ability to sell these securities. These companies may have limited product lines, markets or financial resources, or may depend on a limited management group. Some of the funds investments will rise and fall based on investor perception rather than economic factors. Other investments are made in anticipation of future products and services or events whose delay or cancellation could cause the stock price to drop. Market sector risk. The fund may significantly overweight or underweight certain companies, industries or market sectors relative to its benchmark index, which may cause the funds performance to be more or less sensitive to developments affecting those companies, industries or sectors. 3 IPO risk. The fund may purchase securities of companies in initial public offerings (IPOs). The prices of securities purchased in IPOs can be very volatile. The effect of IPOs on the funds performance depends on a variety of factors, including the number of IPOs the fund invests in relative to the size of the fund and whether and to what extent a security purchased in an IPO appreciates or depreciates in value. As a funds asset base increases, IPOs often have a diminished effect on such funds performance. Foreign investment risk. To the extent the fund invests in foreign securities, its performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards. Foreign currency risk. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Currency rates in foreign countries may fluctuate significantly over short periods of time. A decline in the value of foreign currencies relative to the U.S. dollar will reduce the value of securities held by the fund and denominated in those currencies. Foreign currencies are also subject to risks caused by inflation, interest rates, budget deficits and low savings rates, political factors and government control. Derivatives risk . The fund may use derivative instruments, such as options, futures and options on futures (including those relating to securities, indexes and interest rates), and forward contracts. A small investment in derivatives could have a potentially large impact on the funds performance. The use of derivatives involves risks different from, and possibly greater than, the risks associated with investing directly in the underlying assets. Derivatives can be highly volatile, illiquid and difficult to value, and there is the risk that changes in the value of a derivative held by the fund will not correlate with the underlying instruments or the funds other investments. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instruments to make required payments or otherwise comply with the derivative instruments terms. Leveraging risk. The use of leverage, such as entering into reverse repurchase agreements, lending portfolio securities, entering into futures contracts or forward currency contracts and engaging in forward commitment transactions, may magnify the funds gains or losses. Other potential risks . Under adverse market conditions, the fund could invest some or all of its assets in U.S. Treasury securities and money market securities. Although the fund would do this for temporary defensive purposes, it could reduce the benefit from any upswing in the market. During such periods, the fund may not achieve its investment objective. The fund may engage in short-term trading, which could produce higher transaction costs and taxable distributions and lower the funds after-tax performance. The fund may lend its portfolio securities to brokers, dealers and other financial institutions. In connection with such loans, the fund will receive collateral from the borrower equal to at least 100% of the value of loaned securities. If the borrower of the securities fails financially, there could be delays in recovering the loaned securities or in exercising rights to the collateral. 4 [On side panel: Key concepts Growth companies : companies whose earnings are expected to grow faster than the overall market. Often, growth stocks pay little or no dividends, have relatively high price-to-earnings, price-to-book and price-to-sales ratios, and tend to be more volatile than value stocks. Small-cap companies: generally, those which, at the time of purchase, have market capitalizations equal to or less than the market capitalization of the largest company included in the Russell 2000 Growth Index. ] [On side panel: What this fund is  and isnt This fund is a mutual fund: a pooled investment that is professionally managed and gives you the opportunity to participate in financial markets. It strives to reach its stated goal, although as with all mutual funds, it cannot offer guaranteed results. An investment in this fund is not a bank deposit and is not insured or guaranteed by the FDIC or any other government agency. It is not a complete investment program. You could lose money in this fund, but you also have the potential to make money. ] PAST PERFORMANCE The following bar chart and table provide some indication of the risks of investing in the fund. The bar chart shows changes in the performance of the funds Class F shares from year to year. The performance figures in the bar chart do not reflect sales loads applicable to other classes, and would be lower if they did. The table compares the funds average annual total returns to those of a broad measure of market performance. The funds past performance (before and after taxes) is no guarantee of future results. All returns assume reinvestment of dividends and distributions. Sales charges, if any, are reflected in the table. After-tax performance is shown only for Class F. After-tax performance of the funds other share classes will vary. After-tax returns are calculated using the highest historical individual federal marginal tax rates, and do not reflect the impact of state and local taxes. Actual after-tax returns depend on the investors tax situation and may differ from those shown, and the after-tax returns shown are not relevant to investors who hold their shares through tax-deferred arrangements such as 401(k) plans or individual retirement accounts. Year-by-year total return as of 12/31 of each year (%) Class F shares 99 00 01 02 03 04 05 06 07 08 94.59 -8.26 -17.81 -33.08 36.45 10.74 -0.66 5.08 9.69 Best Quarter: Q4 1999 +41.85% Worst Quarter: Q3 2001 -28.04% 5 Average annual total returns as of 12/31/08 Share class (inception date) 1 Year 5 Years 10 Years for Class F; since inception for all other Classes Class F (12/29/89) return before taxes Class F return after taxes on distributions Class F return after taxes on distributions and sale of fund shares Class A (12/31/99) returns before taxes Class B (12/31/99) returns before taxes Class C (12/31/99) returns before taxes Class I (12/31/99) returns before taxes Russell 2000 Growth Index 1 2 reflects no deduction for fees, expenses or taxes 1 The Russell 2000 Growth Index measures the performance of stocks of companies in the Russell 2000 Index with higher price-to-book ratios and higher forecasted growth values. The Russell 2000 Index is a widely recognized unmanaged small-cap index comprising common stocks of the 2,000 U.S. public companies next in size after the largest 1,000 publicly traded U.S. companies. 2 The average annual total return shown is for the 10 year period. The average annual total return since December 31, 1999, the inception date of the funds Class A, B, C, and I shares, was %. EXPENSES As a fund shareholder, you pay certain fees and expenses in connection with the fund, which are described in the tables below. Fee Table Class A Class B 1 Class C Class F Class I 6 Shareholder transaction fees (fees paid from your account) Maximum front-end sales none none none none charge on purchases % of offering price Maximum contingent none 2 none none deferred sales charge (CDSC) % of purchase or sale price, whichever is less Annual fund operating expenses (expenses paid from fund assets) % of average daily net assets Management fees Rule 12b-1 fee none none Shareholder services fee none 3 none Other expenses Total annual fund operating expenses 1 Class B shares of the fund are available only in connection with dividend reinvestment and permitted exchanges of Class B shares of certain other funds. 2 Shares bought without an initial sales charge as part of an investment of $1 million or more may be charged a CDSC of 1.00% if redeemed within one year. 3 Other expenses for the funds Class F shares include fees paid pursuant to a Shareholder Services Agreement. See Your Investment  Class F Shareholder and Transfer Agency Services. [In margin: Key concepts Contingent deferred sales charge (CDSC): a back-end sales charge payable if shares are redeemed within a certain time period. Management fee : the fee paid to Founders for managing the funds portfolio and assisting in other aspects of the funds operations. Rule 12b-1 fee : the fee paid to the funds distributor to finance the sale and distribution of Class B and Class C shares, and to reimburse the distributor for actual expenses for the sale and distribution of the funds Class F shares and services provided to Class F shareholders. Because this fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Shareholder services fee : the fee paid to the funds distributor for providing shareholder services. Other expenses : expenses paid by the fund for custodian, transfer agency and accounting agent services, and other customary fund services. The fund also makes payments to certain financial institution intermediaries, including affiliates, who provide sub-administration, recordkeeping and/or sub-transfer agency services to beneficial owners of the fund. ] 7 Expense example 1 Year 3 Years 5 Years 10 Years Class A Class B * with redemption without redemption * Class C with redemption without redemption Class F Class I * Assumes conversion of Class B to Class A at end of the sixth year following the date of purchase. This example shows what you could pay in expenses over time. It uses the same hypothetical conditions other funds use in their prospectuses: $10,000 initial investment, 5% total return each year and no changes in expenses. Because actual return and expenses will be different, the example is for comparison only. MORE ABOUT INVESTMENT OBJECTIVE, STRATEGIES AND RISKS This section discusses other investment strategies that may be used by the fund and provides more detailed information about the risks associated with those strategies. Although we might not use all of the different techniques and investments described below, some of these techniques are designed to help reduce investment or market risks. The Statement of Additional Information (SAI) contains more detailed information about the funds investment policies and risks. Other Portfolio Investments and Strategies ADRs. The fund may invest in American Depositary Receipts and American Depositary Shares (collectively, ADRs) as a way to invest in foreign securities. ADRs are receipts representing shares of a foreign corporation held by a U.S. bank that entitle the holder to all dividends and capital gains on the underlying foreign shares. ADRs are typically denominated in U.S. dollars and trade in the U.S. securities markets. ADRs are subject to many of the same risks as direct investments in foreign securities. These risks include fluctuations in currency exchange rates, potentially unstable political and economic structures, reduced availability of public information, and lack of uniform financial reporting and regulatory practices similar to those that apply to U.S. issuers. Derivative instruments. Unlike stocks or bonds that represent actual ownership of the equity or debt of an issuer, derivatives are instruments that derive their value from an underlying security, index, or other financial instrument. Derivatives may be used for the following purposes: to hedge risks inherent in a funds portfolio, to enhance the potential return of a portfolio, to 8 diversify a portfolio, to equitize cash, to reduce transaction costs associated with managing a portfolio, and/or to implement a funds investment strategy through investments that may be more tax-efficient than a direct equity investment. Derivatives the fund may use include futures contracts (including those related to indexes) and forward contracts, and purchasing and/or writing (selling) put and call options on securities, securities indexes, futures contracts, and foreign currencies, and purchasing equity-linked notes. The fund has limits on the use of derivatives and is not required to use them in seeking its investment objectives. Certain strategies may hedge all or a portion of the funds portfolio against price fluctuations. Other strategies, such as buying futures and call options, would tend to protect the fund against increases in the prices of securities or other instruments the fund intends to buy. Forward contracts, futures contracts and options may be used to try to manage foreign currency risks on the funds foreign investments. Options trading may involve the payment of premiums and has special tax effects on the fund. There are special risks in using particular derivative strategies. Using derivatives can cause the fund to lose money on its investments and/or increase the volatility of its share prices. In addition, the successful use of derivatives draws upon skills and experience that are different from those needed to select the other securities in which the fund invests. Should interest rates, foreign currency exchange rates, or the prices of securities or financial indexes move in an unexpected manner, the fund may not achieve the desired benefit of these instruments, or may realize losses and be in a worse position than if the instruments had not been used. The fund could also experience losses if the prices of its derivative positions were not correlated with its other investments or if it could not close out a position because of an illiquid market. Derivative instruments also involve the risk that a loss may be sustained as a result of the failure of the counterparty to the derivative instrument to make required payments or otherwise comply with the derivative instruments terms. Securities of other investment companies. The fund may acquire securities of other investment companies, including exchange-traded funds (ETFs), subject to the limitations of the Investment Company Act of 1940 (1940 Act) and the conditions of exemptive orders issued by the Securities and Exchange Commission (SEC). The funds purchase of securities of other investment companies will result in the payment of additional management fees and may result in the payment of additional distribution fees. The fund may invest its uninvested cash reserves in shares of one or more money market funds advised by affiliates of Founders in accordance with the 1940 Act and the rules thereunder. ETFs are open-end investment companies or unit investment trusts that are registered under the 1940 Act. The shares of ETFs are listed and traded on stock exchanges at market prices. Since ETF shares can be bought and sold like ordinary stocks throughout the day, the fund may invest in ETFs in order to equitize cash, achieve exposure to a broad basket of securities in a single transaction, or for other reasons. An investment in an ETF generally presents the same primary risks as an investment in a conventional fund ( i.e. , one that is not exchange-traded) that has the same investment objectives, 9 strategies, and policies. The price of an ETF can fluctuate up or down, and the fund can lose money investing in an ETF if the prices of the securities owned by the ETF go down. In addition, ETFs are subject to the following risks that do not apply to conventional funds: (i) the market price of an ETFs shares may trade above or below their net asset value; (ii) an active trading market for an ETFs shares may not develop or be maintained; or (iii) trading of an ETFs shares may be halted if the listing exchanges officials deem such action appropriate, the shares are delisted from the exchange, or the activation of market-wide circuit breakers (which are tied to large decreases in stock prices) halts stock trading generally. As with traditional mutual funds, ETFs charge asset-based fees, although these fees tend to be relatively low. ETFs do not charge initial sales charges or redemption fees and investors pay only customary brokerage fees to buy and sell ETF shares. Portfolio turnover. The fund does not have any limitations regarding portfolio turnover. The fund may engage in short-term trading to try to achieve its objective and may have portfolio turnover rates significantly in excess of 100%. A portfolio turnover rate of 100% is equivalent to the fund buying and selling all of the securities in its portfolio once during the course of a year. The portfolio turnover rate of the fund may be higher than other mutual funds with the same investment objective. Higher portfolio turnover rates increase the brokerage costs the fund pays and may adversely affect its performance. If the fund realizes capital gains when it sells portfolio investments, it generally must pay those gains out to shareholders, increasing their taxable distributions. This may adversely affect the after-tax performance of the fund for shareholders with taxable accounts. The funds portfolio turnover rates for prior years are included in the Financial Highlights section of this prospectus. The funds current and future portfolio turnover rates may differ significantly from its historical portfolio turnover rates. More about risk Like all investments in securities, you risk losing money by investing in the fund. The funds investments are subject to changes in their value from a number of factors. Market risk. The market value of a security may decline due to general market conditions that are not specifically related to a particular company, such as real or perceived adverse economic conditions, changes in the general outlook for corporate earnings, changes in interest or currency rates or adverse investor sentiment generally. A securitys market value also may decline because of factors that affect a particular industry or industries, such as labor shortages or increased production costs and competitive conditions within an industry. Issuer risk. The value of a security may decline for a number of reasons which directly relate to the issuer, such as management performance, financial leverage and reduced demand for the issuers products or services. Growth stock risk. Investors often expect growth companies to increase their earnings at a certain rate. If these expectations are not met, investors can punish the stocks inordinately, even if earnings do increase. In addition, growth stocks may lack the dividend yield that may cushion stock prices in market downturns. Because different types of stocks tend to shift in and out of favor depending on market and economic conditions, the funds performance may 10 sometimes be lower or higher than that of other types of funds (such as those emphasizing value stocks). Recoveries in Securities Litigation Proceedings. The historical performance record of the fund has benefited from amounts received by the fund from the settlement of class action lawsuits against certain issuers of securities in which the fund had invested. There is no guarantee that these settlement distributions will occur in the future or have a similar impact on performance. Additional foreign risk. Some foreign companies may exclude U.S. investors, such as the fund, from participating in beneficial corporate actions, such as rights offerings. As a result, the fund may not realize the same value from a foreign investment as a shareholder residing in that country. MANAGEMENT Investment adviser Founders serves as investment adviser to the fund and is responsible for selecting the funds investments and handling its day-to-day business. Founders corporate offices are located at 210 University Boulevard, Suite 800, Denver, Colorado 80206-4658. Founders and its predecessor companies have operated as investment advisers since 1938. Founders also serves as investment adviser to other series funds of Dreyfus Funds, Inc., as well as investment sub-adviser to other investment companies. Founders is a wholly-owned subsidiary of MBSC Securities Corporation, which is a wholly-owned subsidiary of The Dreyfus Corporation (Dreyfus). Dreyfus is the primary mutual fund business of The Bank of New York Mellon Corporation (BNY Mellon), a global financial services company focused on helping clients move and manage their financial assets, operating in 34 countries and serving more than 100 markets. BNY Mellon is a leading provider of financial services for institutions, corporations and high-net-worth individuals, providing asset and wealth management, asset servicing, issuer services, and treasury services through a worldwide client-focused team. BNY Mellon has more than $23 trillion in assets under custody and administration and $1.1 trillion in assets under management, and it services more than $13 trillion in outstanding debt. Additional In addition to managing the funds investments, Founders also provides certain related administrative services to the fund. For these investment and administrative services, the fund pays Founders a management fee. The funds management fee for the fiscal year ended December 31, 2008 was 1.00% of the funds average daily net assets. A discussion regarding the basis for the boards approval of the funds investment advisory agreement with Founders is available in the funds annual report for the year ended December 31, 2008. To facilitate day-to-day fund management, Founders uses a team system. Each team is composed of portfolio managers and research analysts, and is supported by a group of core research analysts as well as portfolio traders. Each individual shares ideas, information, knowledge, and expertise to assist in the management of the fund. Daily decisions on security selection for the fund are made by the portfolio manager. Through participation in the team process, the portfolio manager uses 11 the input, research, and recommendations of the rest of the management team in making purchase and sale decisions. B. Randall Watts, Jr. is the portfolio manager for the fund. Mr. Watts is a chartered financial analyst who has been the portfolio manager of the fund and an employee of Founders since August 2006. He also is a senior vice president at The Boston Company Asset Management, LLC (The Boston Company), an affiliate of Founders, where he has been employed since 2001. For ten years prior to joining The Boston Company, Mr. Watts was a director and portfolio manager with Westfield Capital Management. The funds SAI provides additional information about the portfolio managers compensation, other accounts managed by the portfolio manager, and the portfolio managers ownership of fund shares. Distributor The funds distributor is MBSC Securities Corporation. The funds distributor may provide cash payments out of its own resources to financial intermediaries that sell shares of the fund or provide other services. Such payments are separate from any sales charges, 12b-1 fees, sub-transfer agency fees and/or shareholder services fees paid by the fund to those intermediaries. Because those payments are not made by you or the fund, the funds total expense ratio will not be affected by any such payments. These additional payments may be made to intermediaries, including affiliates, that provide shareholder servicing, sub-administration, record-keeping and/or sub-transfer agency services, marketing support and/or access to sales meetings, sales representatives and management representatives of the financial intermediary. Cash compensation also may be paid from the funds distributors own resources to intermediaries for inclusion of the fund on a sales list, including a preferred or select sales list or in other sales programs. These payments sometimes are referred to as revenue sharing. From time to time, the funds distributor also may provide cash or non-cash compensation to financial intermediaries or their representatives in the form of occasional gifts; occasional meals, tickets, or other entertainment; support for due diligence trips; educational conference sponsorship; support for recognition programs; and other forms of cash or non-cash compensation permissible under broker-dealer regulations. In some cases, these payments may create an incentive for a financial intermediary or its employees to recommend or sell shares of the fund to you. Please contact your financial representative for details about any payments they or their firm may receive in connection with the sale of fund shares or the provision of services to the fund. Code of ethics The fund, Founders and the funds distributor have each adopted a code of ethics that permits its personnel, subject to such code, to invest in securities, including securities that may be purchased or held by the fund. The Founders code of ethics restricts the personal securities transactions of its employees, and requires portfolio managers and other investment personnel to comply with the codes preclearance and disclosure procedures. The primary purpose of the code is to ensure that personal trading by Founders employees does not disadvantage any Founders-managed fund. 12 FINANCIAL HIGHLIGHTS The following tables describe the performance of each share class for the five years ended December 31, 2008. Certain information reflects financial results for a single fund share. Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The financial information for the two years ended December 31, 2008, has been audited by Ernst & Young LLP, the funds independent registered public accounting firm. Another independent registered public accounting firm audited the financial information for each of the other years indicated through December 31, 2006. Ernst & Young LLPs report and the funds financial statements are included in the fund's 2008 annual report, which is available upon request. 13 14 Your Investment SHAREHOLDER GUIDE Fund closed to new investors The fund is closed to new investors. New accounts may be opened by: participants in group employer retirement plans (and their successor plans), provided that the plan sponsor is approved by Dreyfus and established the fund as an investment option in the plan by the close of business on February 2, 2009 (the Closing Date); wrap programs that established the fund as an investment option under the wrap program by the close of business on the Closing Date; and the funds primary portfolio managers and fund Board members who do not have existing accounts. Shareholders of the fund as of the Closing Date may continue to make additional purchases and to reinvest dividends and capital gains into their existing fund accounts. Fund shareholders whose accounts have a zero balance on or after the Closing Date will be prohibited from reactivating the account or opening a new account, except that investors with zero balance accounts held under wrap fee programs or group employer retirement plans that were established by the close of business on the Closing Date may continue to make investments in such accounts. Financial institutions maintaining omnibus accounts with the fund will be prohibited from accepting purchase orders from new investors after the Closing Date. After the Closing Date, investors may be required to demonstrate eligibility to buy shares of the fund before an investment is accepted. The funds Board of Directors reserves the right to reopen the fund to new investors after the Closing Date, should circumstances change. The classes of the fund offered by this prospectus (other than Class F) are designed primarily for people who are investing through a third party, such as a bank, broker-dealer or financial adviser, or in a 401(k) or other retirement plan. Third parties with whom you open a fund account may impose policies, limitations and fees which are different from those described in this prospectus. Consult a representative of your plan or financial institution for further information. This prospectus offers Class A, B, C, F and I shares of the fund. Your financial representative may receive different compensation for selling one class of shares than for selling another class. It is important to remember that the CDSCs and Rule 12b-1 fees have the same purpose as the front-end sales charge: to compensate the funds distributor for concessions and expenses it pays to dealers and financial institutions for selling or servicing 15 shares. A CDSC is not charged on fund shares acquired through the reinvestment of fund dividends. Because the Rule 12b-1 fee is paid out of the funds assets on an ongoing basis, over time it will increase the cost of your investment and may cost you more than paying other types of sales charges. Deciding which class of shares to buy: Class A, C, F and I shares The different classes of fund shares represent investments in the same portfolio of securities, but the classes are subject to different expenses and will likely have different share prices. When choosing a class, you should consider your investment amount, anticipated holding period, the potential costs over your holding period and whether you qualify for any reduction or waiver of the sales charge. When you invest in Class A shares you generally pay an initial sales charge. Class A shares have no ongoing Rule 12b-1 fees. Class A, B and C shares are subject to a shareholder services plan fee. Class F and Class I shares are available only to limited types of investors. Please see below for more information regarding the eligibility requirements. As a result of the limited eligibility to purchase Class F and Class I shares, the various considerations provided below with respect to Classes A and C do not include comparisons with Class F or Class I shares. A more complete description of each class follows. You should review these arrangements with your financial representative before determining which class to invest in. 16 Class A Class C Class F Class I Initial sales charge up to 5.75% none none none Ongoing distribution fee (Rule 12b-1 fee) none 0.75% up to 0.25% none Ongoing shareholder service fee 0.25% 0.25% none * none Contingent deferred sales charge 1% on sale of 1% on sale of none none shares bought shares held for within one year one year or without an initial less sales charge as part of an investment of $1 million or more Conversion feature no no no no * The funds Class F shares pay a per account fee pursuant to a Shareholder Services Agreement, as described below under Your Investment  Class F Shareholder and Transfer Agency Services. Class A share considerations When you invest in Class A shares, you pay the public offering price, which is the share price, or NAV, plus the initial sales charge that may apply to your purchase. The amount of the initial sales charge is based on the size of your investment, as the following table shows. We also describe below how you may reduce or eliminate the initial sales charge. (See "Sales charge reductions and waivers.") Since some of your investment goes to pay an up-front sales charge when you purchase Class A shares, you purchase fewer shares than you would with the same investment in Class C shares. Nevertheless, you are usually better off purchasing Class A shares, rather than Class C shares, and paying an up-front sales charge if you: plan to own the shares for an extended period of time, since the ongoing Rule 12b-1 fees on Class C shares may eventually exceed the cost of the up-front sales charge qualify for a reduced or waived sales charge If you invest $1 million or more (and are not eligible to purchase Class F or Class I shares), Class A shares will always be the most advantageous choice. Shareholders who received Class A shares in exchange for Class T shares of the fund may be eligible for lower sales charges. Please see the SAI for further details. 17 Class A sales charges Sales charge Sales charge as a % of as a % of Purchase amount offering price NAV Less than $50,000 5.75% 6.10% $50,000 to $99,999 4.50% 4.70% $100,000 to $249,999 3.50% 3.60% $250,000 to $499,999 2.50% 2.60% $500,000 to $999,999 2.00% 2.00% $1 million or more* none none *No sales charge applies on investments of $1 million or more, but a contingent deferred sales charge of 1% may be imposed on certain redemptions of such shares within one year of the date of purchase. Sales charge reductions and waivers To receive a reduction or waiver of your initial sales charge, you must let your financial intermediary or the fund know at the time you purchase shares that you qualify for such a reduction or waiver. If you do not let your financial intermediary or the fund know that you are eligible for a reduction or waiver, you may not receive the reduction or waiver to which you are otherwise entitled. In order to receive a reduction or waiver, you may be required to provide your financial intermediary or the fund with evidence of your qualification for the reduction or waiver, such as records regarding shares of certain Dreyfus Funds held in accounts with that financial intermediary and other financial intermediaries. Additional information regarding reductions and waivers of sales loads is available, free of charge, at www.dreyfus.com and in the fund's SAI. You can reduce your initial sales charge in the following ways: Rights of accumulation. You can count toward the amount of your investment your total account value in all share classes of the fund and certain other Dreyfus Funds that are subject to a sales charge. For example, if you have $1 million invested in shares of certain other Dreyfus Funds that are subject to a sales charge, you can invest in Class A shares of any fund without an initial sales charge. We may terminate or change this privilege at any time on written notice. Letter of intent. You can sign a letter of intent, in which you agree to invest a certain amount (your goal) in the fund and certain other Dreyfus Funds over a 13-month period, and your initial sales charge will be based on your goal. A 90-day back-dated period can also be used to count previous purchases toward your goal. Your goal must be at least $50,000, and your initial investment must be at least $5,000. The sales charge will be adjusted if you do not meet your goal. 18 Combine with family members. You can also count toward the amount of your investment all investments in certain other Dreyfus Funds, in any class of shares that is subject to a sales charge, by your spouse and your children under age 21 (family members), including their rights of accumulation and goals under a letter of intent. Certain other groups may also be permitted to combine purchases for purposes of reducing or eliminating sales charges. (See "Purchase of Shares" in the SAI.) Class A shares may be purchased at NAV without payment of a sales charge by the following individuals and entities: full-time or part-time employees, and their family members, of Founders or any of its affiliates board members of Founders and the Dreyfus Family of Funds full-time employees, and their family members, of financial institutions that have entered into selling agreements with the funds distributor "wrap" accounts for the benefit of clients of financial institutions, provided they have entered into an agreement with the funds distributor specifying operating policies and standards qualified separate accounts maintained by an insurance company; any state, county or city or instrumentality thereof; charitable organizations investing $50,000 or more in fund shares; and charitable remainder trusts Qualified investors who (i) purchase Class A shares directly through the funds distributor, and (ii) have, or whose spouse or minor children have, beneficially owned shares and continuously maintained an open account directly through the distributor in a Dreyfus Fund , including the fund, since on or before February 28, 2006 Investors with the cash proceeds from the investors exercise of employment-related stock options, whether invested in the fund directly or indirectly through an exchange from a Dreyfus-managed money market fund, provided that the proceeds are processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing stock options. Upon establishing the account in the fund or the Dreyfus- managed money market fund, the investor and the investors spouse and minor children become eligible to purchase Class A shares of the fund at NAV, whether or not using the proceeds of the employment-related stock options Members of qualified affinity groups who purchase Class A shares directly through the funds distributor, provided that the qualified affinity group has entered into an affinity agreement with the distributor employees participating in certain qualified or non-qualified employee benefit plans 19 shareholders in Dreyfus-sponsored IRA Rollover Accounts funded with the distribution proceeds from qualified and non-qualified retirement plans or a Dreyfus- sponsored 403(b)(7) plan, provided that, in the case of a qualified or non-qualified retirement plan, the rollover is processed through an entity that has entered into an agreement with the funds distributor specifically relating to processing rollovers. Upon establishing the Dreyfus-sponsored IRA Rollover Account in the fund, the shareholder becomes eligible to make subsequent purchases of Class A shares of the fund at NAV in such account. Class C share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class C shares buys more shares than the same investment would in Class A shares. However, Class C shares redeemed within one year of purchase are subject to a 1% CDSC, and ongoing Rule 12b-1 fees. Over time, the Rule 12b-1 fees may cost you more than paying an initial sales charge on Class A shares. Because Class A shares will always be a more favorable investment than Class C shares for investments of $1 million or more, the fund will generally not accept a purchase order for Class C shares in the amount of $1 million or more. While the fund will take reasonable steps to prevent investments of $1 million or more in Class C shares, it may not be able to identify such investments made through certain financial intermediaries or omnibus accounts. Class F share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class F shares buys more shares than the same investment would in Class A shares. There is also no CDSC imposed on redemptions of Class F shares. Accordingly, if you are a grandfathered Class F investor, Class F shares generally will be more advantageous than Class A or Class C shares. If you also are eligible to purchase Class I shares of the fund, the Class I shares generally will be the most advantageous choice, since the Class F shares have an ongoing Rule 12b-1 fee. Grandfathered Class F Investors Class F shares of the fund can be purchased only by: Persons or entities who have continuously maintained an account in a series Fund of Dreyfus Funds, Inc. (a Founders-managed Fund) since December 30, 1999. Any person or entity listed in the account registration for any account in a Founders- managed Fund that has been continuously maintained since December 30, 1999, such as joint owners, trustees, custodians, and designated beneficiaries. 20 Retirement plans (such as 401(k) plans) that have continuously maintained an account in a Founders-managed Fund since December 30, 1999. Any such plan may extend the privilege of purchasing Class F shares to new plan participants, and the plan participants may purchase Class F shares with rollover retirement funds. Customers of certain financial institutions which offer retirement or other eligible benefit plan programs, wrap accounts or other fee-based advisory programs, or insurance company separate accounts, and which have had relationships with Founders and/or any Founders-managed Fund continuously since December 30, 1999. Founders employees, Board members of the Founders-managed Funds, and their immediate families. Persons or entities who receive Class F shares in the form of a gift or inheritance from the shareholders described above. For more detailed information about eligibility, please call 1-800-645-6561. If you hold fund shares through a broker/dealer or other financial institution, your eligibility to purchase Class F shares may differ depending on that institutions policies. Class I share considerations Since you pay no initial sales charge, an investment of less than $1 million in Class I shares buys more shares than the same investment would in Class A shares. There is also no CDSC imposed on redemptions of Class I shares, and you do not pay any ongoing service or distribution fees. Class I shares may be purchased by: bank trust departments, trust companies and insurance companies that have entered into agreements with the funds distributor to offer Class I shares to their clients institutional investors acting in a fiduciary, advisory, agency, custodial or similar capacity for qualified or non-qualified employee benefit plans, including pension, profit-sharing and other deferred compensation plans, whether established by corporations, partnerships, non-profit entities, trade or labor unions, or state and local governments, and IRAs set up under Simplified Employee Pension Plans that have entered into agreements with the funds distributor to offer Class I shares to such plans law firms or attorneys acting as trustees or executors/administrators foundations and endowments that make an initial investment in the fund of at least $1 million sponsors of college savings plans that qualify for tax-exempt treatment under Section 529 of the Internal Revenue Code, that maintain an omnibus account with the fund and do not require shareholder tax reporting or 529 account support responsibilities from the funds distributor 21 advisory fee-based accounts offered through financial intermediaries who, depending on the structure of the selected advisory platform, make Class I shares available Class B share considerations The funds Class B shares are offered only in connection with dividend reinvestment and exchanges of Class B shares of certain other funds advised by Founders or Dreyfus, or certain eligible shares of Dreyfus Worldwide Dollar Money Market Fund, Inc.
